     Case 3:19-cv-01978-JLS-BGS Document 26 Filed 04/20/20 PageID.123 Page 1 of 4


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    YUTZ MCDOUGAL,                                      Case No.: 19-CV-1978 JLS (BGS)
12                                       Plaintiff,
                                                          ORDER: (1) GRANTING MOTION
13    v.                                                  TO PROCEED IN FORMA
                                                          PAUPERIS; (2) DISMISSING
14    U.S. DEPARTMENT OF EDUCATION,
                                                          COMPLAINT; AND (3) DENYING
      et al.,
15                                                        PENDING MOTIONS
                                      Defendants.
16
                                                          (ECF Nos. 2, 15, 17, 19)
17
18         Presently before the Court is Plaintiff Yutz McDougal’s Motion to Proceed In Forma
19   Pauperis (“IFP”) (ECF No. 2). Plaintiff, proceeding pro se, alleges various government
20   agencies have “interfered with [Plaintiff]’s pursuit of property and . . . [have] prevented his
21   ability to seek, acquire and prosper within the private sector.” ECF No. 1 at 16. Plaintiff
22   seeks “discovery and disclosure from [D]efendants” as well as declaratory and injunctive
23   relief. See id. at 18–19.
24         Also before the Court are Plaintiff’s various motions requesting to appear before the
25   Court (ECF No. 15), requesting an assessment of the Court’s capability to render an
26   unbiased opinion (ECF No. 17), and requesting the status of his case (ECF No. 19). The
27   Court addresses these motions and the sufficiency of the Complaint below.
28   ///

                                                      1
                                                                                     19-CV-1978 JLS (BGS)
     Case 3:19-cv-01978-JLS-BGS Document 26 Filed 04/20/20 PageID.124 Page 2 of 4


1    I.    Motion to Proceed IFP
2          All parties instituting any civil action, suit, or proceeding in a district court of the
3    United States, except an application for writ of habeas corpus, must pay a filing fee of
4    $400. See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to
5    prepay the entire fee only if the party is granted leave to proceed in forma pauperis pursuant
6    to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). A
7    federal court may authorize the commencement of an action without the prepayment of
8    fees if the party submits an affidavit, including a statement of assets, showing that the party
9    is unable to pay the required filing fee. 28 U.S.C. § 1915(a).
10         Plaintiff’s application to proceed IFP indicates that his average monthly income
11   during the past year was $300.00, he is currently unemployed, and he has no other assets.
12   ECF No. 2 at 1–2. At the time of filing, Plaintiff had negative $40.00 in his bank account.
13   Id. at 2. Plaintiff indicates that his monthly expenses total $290. Id. Given these facts, the
14   Court concludes Plaintiff is unable to pay the requisite fees and costs. Accordingly, the
15   Court GRANTS Plaintiff’s Motion to Proceed IFP.
16   II.    Screening Pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b)
17         Notwithstanding IFP status, the Court must screen every civil action brought
18   pursuant to 28 U.S.C. § 1915(a) and dismiss any case it finds “frivolous or malicious,”
19   “fails to state a claim on which relief may be granted,” or “seeks monetary relief against a
20   defendant who is immune from relief.” 28 U.S.C. § 1915(e)(2)(B); see also Calhoun v.
21   Stahl, 254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B)
22   are not limited to prisoner.”); Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en
23   banc) (noting that 28 U.S.C. § 1915(e) “not only permits but requires a district court to
24   dismiss an in forma pauperis complaint that fails to state a claim”).
25         A pleading, “containing as it does both factual allegations and legal conclusions, is
26   frivolous where it lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490
27   U.S. 319, 325 (1989) (“[The] term ‘frivolous,’ when applied to a complaint, embraces not
28   only the inarguable legal conclusion, but also the fanciful factual allegation.”). A pleading

                                                    2
                                                                                 19-CV-1978 JLS (BGS)
     Case 3:19-cv-01978-JLS-BGS Document 26 Filed 04/20/20 PageID.125 Page 3 of 4


1    is “factual[ly] frivolous[]” if “the facts alleged rise to the level of the irrational or the wholly
2    incredible, whether or not there are judicially noticeable facts available to contradict them.”
3    Denton v. Hernandez, 504 U.S. 25, 25–26 (1992). When determining whether a complaint
4    is frivolous, the court need not accept the allegations as true, but must “pierce the veil of
5    the complaint’s factual allegations,” Neitzke, 490 U.S. at 327, to determine whether they
6    are “‘fanciful,’ ‘fantastic,’ [or] ‘delusional.’” Denton, 504 U.S. at 33 (quoting Neitzke, 490
7    U.S. at 328).
8           Here, the Court finds Plaintiff’s Complaint “lacks an arguable basis” in both law and
9    fact and is therefore frivolous. Plaintiff contends that multiple government agencies have
10   conspired over the course of his entire life to deprive him of fair and equal education and
11   employment opportunities. See generally ECF No. 1. Among the many allegations,
12   Plaintiff alleges the United States Department of Education enacted a plan to have other
13   students lie to lower Plaintiff’s grades, force professors to deny Plaintiff advancement in
14   sporting and academic endeavors, and have professors and students cause physical and
15   mental harm to Plaintiff. Id. at 7. Once out of school, Plaintiff alleges the Department of
16   Labor, the Department of Health and Human Services, the Department of Justice, and the
17   Department of Defense arranged for Plaintiff to work at various jobs so they could force
18   Plaintiff “to perform the work the government need[ed] performed.” See id. at 7–11. These
19   government agencies also ensured Plaintiff suffered hostile work environments and
20   “general unpleasantness” at each of these jobs. Id. Finally, Plaintiff alleges he “has been
21   forced to endure ‘homelessness’ in California for the past 6 years” because of “either (a)
22   an unsanctioned prison scenario used to punish certain human targets or (b) a training
23   scenario designed by the U.S. departments so named.” Id. at 11.
24          After a review of the allegations in the Complaint, the Court finds the facts as alleged
25   are “wholly incredible” and rise to the level of “fanciful, fantastic, and delusional.”
26   Denton, 504 U.S. at 25–26, 33 (quoting Neitzke, 490 U.S. at 328) (internal quotations
27   omitted). Accordingly, the Court DISMISSES Plaintiff’s Complaint as frivolous and
28   without leave to amend. See Lopez v. Smith, 203 F.3d 1122, 1127 n.8 (9th Cir. 2000) (en

                                                      3
                                                                                     19-CV-1978 JLS (BGS)
     Case 3:19-cv-01978-JLS-BGS Document 26 Filed 04/20/20 PageID.126 Page 4 of 4


1    banc) (noting that if a claim is classified as frivolous, “there is by definition no merit to the
2    underlying action and so no reason to grant leave to amend.”).
3    III.   Conclusion
4           Based on the foregoing, the Court GRANTS Plaintiff’s Motion to Proceed IFP,
5    (ECF No. 2). The Court hereby DISMISSES Plaintiff’s Complaint as frivolous pursuant
6    to 28 U.S.C. § 1915A and without leave to amend. Plaintiff’s remaining motions are
7    DENIED AS MOOT (ECF Nos. 15, 17, 19). The Court CERTIFIES that an IFP appeal
8    from this Order would also be frivolous and, therefore, would not be taken in good faith
9    pursuant to 28 U.S.C. § 1915(a)(3). See Coppedge v. United States, 369 U.S. 438, 445
10   (1962); Gardner v. Pogue, 558 F.2d 548, 550 (9th Cir. 1977) (indigent appellant is
11   permitted to proceed IFP on appeal only if appeal would not be frivolous). The Clerk of
12   Court SHALL CLOSE the file.
13          IT IS SO ORDERED.
14   Dated: April 20, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     4
                                                                                   19-CV-1978 JLS (BGS)
